[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After a painstaking review of all applicable statutes, case law and Practice Book Sections, the court can find no authority for this claim that the defendant is obligated to supply the plaintiff or any other party with a copy of the record.
The plaintiff may review the record in the clerk's office and obtain copies of applicable portions of it there or request the defendant to supply copies at a reasonable cost.
The plaintiff's Motion for Default is therefore denied.
The plaintiff's Motion for Extention of Time to File Briefs is granted. Briefs are to be filed within forty-five (45) days of this decision.
HURLEY, JUDGE